 1

 2

 3                                     UNITED STATES DISTRICT COURT

 4                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 5

 6   TERRY RENEE MCCLURE, et al.,                       No. 1:18-cv-00176-DAD-SKO
 7                       Plaintiffs,
                                                        ORDER RE INFORMAL DISCOVERY
 8            v.                                        DISPUTE CONFERENCE
 9   PRISONER TRANSPORTATION
     SERVICES OF AMERICA, LLC, et al.,
10
                         Defendants.
11

12

13
              Having considered the parties’ letter briefs regarding their informal discovery dispute and
14
     heard argument of counsel at the informal discovery dispute conference held on January 29, 2020,
15
     for the reasons stated during the conference, the request to exclude Dr. Wobrock, Defendants
16
     Leticia Monique Avalos and Fausto Avalos’ expert witness, is DENIED, and the request to
17

18   modify the scheduling order to permit the parties to disclose rebuttal expert witnesses to rebut Dr.

19   Wobrock and conduct further expert discovery in this regard, is GRANTED.
20            It is therefore ORDERED:
21
              (1)     By no later than January 30, 2020 at 11:00 a.m., the parties shall meet and confer
22
     to agree on a proposed modification to the scheduling order; and
23
              (2)     By no later than January 31, 2020, the parties shall file a stipulation setting forth
24

25   their proposed modification to the scheduling order as set forth above.

26   IT IS SO ORDERED.

27
     Dated:        January 29, 2020                                /s/   Sheila K. Oberto              .
28                                                       UNITED STATES MAGISTRATE JUDGE
